Citation Nr: 1508449	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  13-04 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable initial rating for left eye corneal scar.


REPRESENTATION

Veteran represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1973 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010, October 2011 and December 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

The Veteran presented sworn testimony at a hearing before the undersigned Veterans Law Judge in June 2013.  A transcript of that hearing is of record.

The issues of service connection for diabetes mellitus, including as secondary to Agent Orange exposure, and service connection for the residuals of a traumatic brain injury have been raised by the Veteran during his June 10, 2013 hearing before the Board, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Hearing Tr. at 2-3, 11-18.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The Board also notes that the Veteran's claims file consists of a paper record, and an electronic record.  His electronic record reflects that in October 2014, he separately perfected an appeal of a claim for an increased rating for his left knee disability, and asked for a hearing before a member of the Board concerning that matter.  Presumably, that separately developed claim is being appropriately processed, and the requested hearing is being scheduled.  In any case, this notation will serve as a reminder to the RO and the Veteran to undertake appropriate follow-up on that issue.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Service Connection Claim

In connection with his service connection claim for a psychiatric disorder, including PTSD, the Veteran identified several stressors he experienced during service.  These stressors include witnessing a parachutist fall to his death due to an equipment failure in or around May 1975, and being physically assaulted by approximately three people while serving in Japan.  See Hearing Tr. at 3-6 & 11-12.  The Veteran's service treatment records (STRs) confirm that he was the subject of a personal assault while stationed in Japan.  See October 1974 STR.  Additionally, the Veteran's VA and private treatment records indicate that he has been treated for PTSD and depression.  However, there is insufficient evidence in the record linking his current psychiatric disorders with his in-service stressors or any in-service disease or injury.  Thus, remand is necessary to afford the Veteran a VA examination to address these issues.  See McLendon v. Nicholson, 20 Vet.App. 79, 85 (2006).  

With regard to the claimed stressor of watching a parachutist fall to his death, the Board finds that further attempts should be made in an attempt to verify this stressor.  The Veteran has provided a description of the incident and identified the general time frame when it purportedly occurred (April or May 1975).  Additionally, he has indicated that the incident occurred either at Fort Benning in Georgia, where he was in jump school, or at Fort Bragg in North Carolina, where he participated in "Operation Solid Shield" or "pre-jump" training.  See August 2010 Statement in Support of Claim; see also Hearing Tr. at 3-6.  

The RO was able to verify that a death took place at Fort Benning during the identified time period, but was unable to verify the circumstances of that fatality without additional information.  The Board notes, however, that although the fatality took place on an Army base, the RO did not forward the information provided by the Veteran to the Joint Services Records Research Center (JSRRC), the entity that is charged with attempting to verify stressors for this service branch.  See M21-1MRIV.ii.1.D.14.f.  

Additionally, although the RO did attempt to verify whether the claimed stressor occurred at Fort Benning during April or May 1975, the same steps were not taken to determine whether this incident took place at Fort Bragg.  On remand, the RO should forward all information provided by the Veteran to the JSRRC and/or any other appropriate entity and request that steps be taken to verify the Veteran's claimed stressor.  

Increase Ratings Claims

During his hearing before the Board, the Veteran testified that his left eye disability has worsened since his September 2010 VA examination.  He testified that he sees flashes of light, and has had to use the bifocal part of his eyeglasses more often.  See Hearing Tr. at 18, 26.  Additionally, his VA medical records show complaints of cloudiness in his left eye beginning in 2012 or 2013.  See August 2014 VA Medical Record.  Thus, this matter must be remanded to afford the Veteran a new VA examination in connection with his service-connected left eye disability.  38 C.F.R. § 3.159(c)(4)(i) (2014); see Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran/representative to identify any additional records of treatment concerning psychiatric and eye care he wants VA to consider in connection with this appeal, which records should be sought.  


2. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the events he claims occurred while on active duty, his in-service and post-service psychiatric symptoms and his current left eye symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3. Forward all information provided by the Veteran concerning his claimed in-service stressors to the JSRRC and/or any other appropriate entity and request that attempts be made to corroborate whether there was a fatality during a parachute training exercise at Ft. Benning or Ft. Bragg in April 1975 or May 1975, where the death was a result of a failure of a parachute canopy to deploy.  If additional information is necessary to attempt to verify his stressors, request this additional information from the Veteran.

4. After obtaining any pertinent outstanding records, the Veteran should be scheduled for appropriate VA examinations to determine (1) the nature, extent, onset and etiology of any acquired psychiatric disorder found to be present, and (2) the current nature and severity of his service-connected left eye disability and associated symptomatology.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  

Psychiatric Disabilities

With regard to the Veteran's psychiatric disabilities, a diagnosis of PTSD must be ruled in or excluded.

If the examiner diagnoses the Veteran as having a psychiatric disorder, including PTSD, the examiner must opine as to whether it is at least as likely as not that the condition is had its onset during service, or is related to service or any event that occurred during service (to include the Veteran's reported personal assault).

In offering these opinions, the examiner should acknowledge and discuss the Veteran's lay statements, as well as his STRs and his post-service mental health records.

Left Eye Disability

The examiner is asked to ascertain the severity of the Veteran's service-connected left eye disability.  All indicated tests should be done, including those assessing the Veteran's visual acuity and visual field, and all findings reported in detail.  

The examiner is asked to document the Veteran's complaints and identify the complaints and examination findings that are due solely to the Veteran's service-connected left eye disability (left eye corneal scarring).  In doing so the examiner should specifically address the Veteran's reports of worsening vision, seeing flashes of light, and observing cloudiness in his left eye.  See Hearing Tr. at 18, 26; see also August 2014 VA Medical Record.  

The examiner should also address whether the Veteran has any incapacitating episodes related to his service-connected left eye disability.

If any requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

5. After the requested development has been completed, readjudicate the remanded claims.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




